                                                                                          Jackson Lewis P.C.
                                                                                          666 Third Avenue
                                                                                          29th Floor
                                                                                          New York, NY 10017
                                                                                          Tel 212-545-4000
                                                                                          Fax 212-972-3213
                                                                                          jacksonlewis.com



                DIRECT DIAL: (212) 545-4041
                EMAIL ADDRESS: RAVINDRA.SHAW@JACKSONLEWIS.COM


                                                                                 May 21, 2021
                VIA ECF AND E-MAIL
                CronanNYSDChambers@nysd.uscourts.gov
                Hon. Judge John P. Cronan, U.S.D.J.
                United States District Court
                Southern District of New York
                500 Pearl Street, Room 1320
                New York, New York 10007

                                                                  Re: Building Service 32BJ Health Fund et al. v.
                                                                      DCS Service, Inc.
                                                                      S.D.N.Y. Case No. 21-cv-1630 (JPC)

                Dear Judge Cronan:

                               We represent the Defendant DCS Service, Inc. (“DCS”) in the above-referenced
                case. We are writing jointly with Plaintiffs to request a 30-day adjournment of the initial
                conference that is scheduled for this Monday, May 24, 2021 at 11:30 a.m. This is the first request
                for an adjournment of this conference. The additional time is needed for DCS to review a
                settlement proposal from Plaintiffs. The Parties believe that it is in their best interests to dedicate
                our time and resources towards meaningful settlement discussions, which are ongoing, as opposed
                to the more costly discovery that would commence immediately upon completion of the pretrial
                conference. No other scheduled dates or deadliness will be affected if the Court grants this
                extension. We thank the Court for its attention to this matter.

This request is granted. The initial pretrial conference scheduled for May 24,   Respectfully submitted,
2021 at 11:30 a.m. is adjourned to June 28, 2021 at 10:00 a.m.
                                                                                 JACKSON LEWIS P.C.
SO ORDERED.
Date: May 21, 2021                     __________________________
                                       JOHN P. CRONAN                            /s/ Ravindra K. Shaw
     New York, New York
                                       United States District Judge
                                                                                 Ravindra K. Shaw

                cc:      Samuel R. Bloom, Esq., Counsel for Plaintiffs (via ECF)
